EXAMINER'S AMENDMENT & REASONS FOR ALLOWANCE


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Britton on 06 May 2022.
The application has been amended as follows: 
Cancel non-elected claims 19-22, 28-30, 32-35, and 37-38.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry treatment agent storage and dispensing device of independent claim 1 comprising, inter alia, a hollow storage housing internally provided with a storage cavity configured to be store laundry treatment agent; the dispensing device is provided with a hollow cavity, and a flexible separator is hermetically arranged in the hollow cavity and divides the hollow cavity into a water inlet cavity and a liquid storage cavity; the liquid storage cavity has a liquid inlet end and a liquid outlet end, the liquid inlet end communicates with the storage cavity; and when inlet water of a washing machine flows into the water inlet cavity, the flexible separator is configured to be squeezed to deform towards the liquid storage cavity to enable the laundry treatment agent accommodated in the liquid storage cavity to be discharged through the liquid outlet end; a filling port, communicates with the storage cavity, being provided on the storage housing, and the dispensing device is integrally arranged on the storage housing, a partition plate arranged in the storage housing, and an interior of the storage housing is divided by the partition plate into the storage cavity and a liquid outlet flow channel which communicate with each other, and the liquid inlet end of the dispensing device communicates with the liquid outlet flow channel.  As discussed in Applicant’s USPGPUB 2021/0102330 at ¶ [0063], “[t]he dispensing device of the present disclosure adopts a principle different from an existing automatic dispensing principle, inlet water of the washing machine is used for squeezing the flexible separators to deform towards the liquid storage cavities for "ejecting" the laundry treatment agents in the liquid storage cavities, so that the automatic dispensing of the laundry treatment agents is realized. The dispensing device of the present disclosure can dispense agents just by controlling inlet water of the washing machine, the automatic dispensing principle is changed, the structural design is more optimal, and the production cost is lower.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711